DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/13/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.  
Response to Amendment
This action is in response to the amendment filed 12/13/2021 from which Claims 18-21, 23-31, 33-35, 37 and 39-40 are pending of which Claim 37 is withdrawn and of the claims considered claims 18 and 39 were amended.  Claims 1-17, 22, 32, 36 and 38 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 12/13/2021.  
Claim Rejections - 35 USC § 112 (second paragraph)
Claims 18-21, 23-31, 33-35 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 18-21, 23-31, 33-35 and 39-40, Claim 18 recites “. . . a coating is provided over the external layer of the interference coating, wherein the coating provided over the external layer of the interference coating is a hydrophobic coating, an oleophobic coating, or a hydrophobic and oleophobic coating.”  This recitation is unclear and confusing and therefore indefinite in that the term “the interference coating” lacks antecedent basis because a multilayer interference coating was previously recited.  Also the lack of clarity arises whether “the interference coating” is the same as or different from the “multilayer interference coating”.  
Claim 39 recites “The article of claim 18, further defined as having a hydrophobic and/or oleophobic coating or an anti-fogging coating, a hydrophobic coating, an oleophobic coating, or a hydrophobic and oleophobic coating formed on the multilayer interference coating.”  This recitation is unclear and confusing and therefore indefinite whether the hydrophobic coating, an oleophobic coating, or a hydrophobic and oleophobic coating is in addition to or the same as or twice the coating of the hydrophobic coating, an oleophobic coating, or a hydrophobic and oleophobic coating over the external layer of the interference coating of amended claim 18.

Claim Rejections - 35 USC § 103
Claims 18, 20-23, 26-31, 35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura (hereinafter “Ichimura”) in view of WO 2010/109154, evidenced by the article entitled “Plasma-Assisted Growth of Bilayer Silicon-Containing Coatings for Hardness and Corrosion Resistance”, Z. G. Xiao and T. D. Mantei, Journal of Vacuum Science & Technology A 22, 1124 (2004); https://doi.org/10.1116/1.1756877 (hereinafter “Xiao”) further in view of U.S. 5,508,368, Knapp et al (hereinafter “Knapp”) evidenced by U.S. 6,416,816, Veersamy et al (hereinafter “Veersamy”).   
For WO 2010/109154 the English language U.S. national phase patent application was published as U.S. 2012/0013845, Conte et al. and this US application will be referenced for disclosures throughout this Office Action and will be referred to as "Conte".  
Regarding Claims 18, 20-23, 26-27, 29-31, 35, and 40, Ichimura discloses in the entire document particularly at (examples 1-4; ¶s [0001], [0007], [0012], [0022], [0029]-[0030]) and in its claims:  an article including a substrate (examples 1-4: PET) having at least one main surface coated with a multilayer antireflection film {reading on a type of interference coating as in applicants’ pending application at ¶0002} (¶ [0029] ), said coating including a refractive index (“Rf”) layer having SiO2 film with a lower refractive index element selected from fluorine atom, an alkyl group having 1 to 4 carbon atoms and an alkyl group having 1 to 4 carbon atoms in whole or in part having the hydrogen atoms substituted by fluorine atom (examples 1-4; paragraph [0029], SiO2 Rf 1.47, 1.42, 1.40 and 1.45) {i.e. having a refractive index of less than or equal to 1.55}.  The Rf layer is a low refractive index SiO2 film applicable to a light antireflection film on various surfaces of curve mirrors, back mirrors, goggles, window glasses, displays of personal computers and word processors, and other various commercial displays and is useful as an upper layer in an antireflection film over a lower layer of indium tin oxide (“ITO”) as a conductive layer, which like titanium dioxide has a high Rf.  The low Rf layer useful in an antireflection (“AR”) film is obtained by plasma chemical vapor deposition “plasma CVD” of activated species obtained from at least one compound C (¶s [0022, 0024]), in gaseous form containing, in its structure, at least one silicon atom, at least one carbon atom, at least one hydrogen atom, and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being performed in the presence of nitrogen and/or oxygen when the compound A does not contain nitrogen and/or oxygen, and – said layer A is not formed by inorganic precursor compounds (examples 1-4; ¶ [0022, 0024].  Examples of gasifiable starting materials, containing a silicon atom and an alkyl group having 1 to 4 carbon atoms, usable herein include HMDSO, hexamethyldisiloxe, TMDSO, tetramethyldisiloxane, octamethylcyclotetrasiloxane, (For Claims 20-21 and 23) TEOS, tetraethylorthosilicate, MTMOS, methyltrimethylorthosilicate, methylsilane, dimethylsilane, trimethylsilane, diethylsilane, propylsilane, and phenylsilane.  Ichimura divulges at ¶ 0016 that the SiO2 film with a low refractive index element introduced thereinto has a lower refractive index than a SiO2 film not using a gas containing a low refractive index element, that is, a SiO2 film per se.  Further, the low refractive index film has high hardness and bond strength.  Ichimura teaches at ¶0029 the AR film for example preferably is a product with the low refractive index SiO2 film, formed from alkyl groups with the silicon atom, thereon such as on a polyethylene terephthalate (PET) substrate (a product of Toray Industries, Inc., tradename: Lumirror T-60, thickness: 100 µm) as a substrate, and a 125 angstrom thick ITO layer, a 250 angstrom thick SiO2 layer, a 1000 angstrom thick ITO layer, and a 800 angstrom thick SiO2 layer are laminated in that order on the PET substrate, where the ITO layer may be formed by any means, however, sputtering is applicable (For Claims 29-30 ).  Instead of the ITO layer, a TiO2 or other layer formed of a high refractive index material may be used.  In this case, the higher the degree to which the refractive index of the layer underlying the SiO2 layer is above the refractive index of the SiO2 layer, {reading on multilayer interference coating with exterior layer from gasifiable compound with Si, C and H}, the better the antireflection effect and consequently the better the performance of the antireflection film (For Claim 31).  Ichimura divulges at ¶s 0001-0002 that a low refractive index SiO2 film which is applicable to a light AR film on various surfaces of curve mirrors, back mirrors, goggles, {which have lenses} window glasses, displays of personal computers and word processors, and other various commercial displays, while also in recent years, antireflection films have been applied to surfaces of various displays, and surfaces of various optical lenses {reading on claim 40} and optical articles, and surfaces of window glasses of automobiles and electric railcars to prevent the reflection of light from the above surfaces.  Ichimura teaches at ¶ 0045 that for both the SiO2 film formed in this example (Example 4) and the SiO2 film formed in Example 3, the initial refractive index was 1.40. These SiO2 films were allowed to stand for three days under high temperature and high humidity conditions (80° C., 95% RH). As a result, the SiO2 film formed in Example 4 underwent no change in refractive index, whereas the refractive index of the SiO2 film prepared in Example 3 was increased to 1.45 {i.e. both lower than 1.55 for Claim 29}.
However Ichimura does not expressly disclose that the low Rf layer is an intermediate layer in the AR film directly in contact with the outer layer of the interference coating having a Rf of less than or equal to 1.55 or a that a layer deposited on top of the Rf layer as a layer B contains at least 50 wt.% to 100 wt.% silica relative to the total weight of layer B or that the low Rf layer is deposited by ion beam bombardment of layer A or the thickness of layer A with an atomic percent of carbon from 10 to 25%.  
Conte discloses in the abstract an optical article having antistatic and AR or reflective properties, comprising a substrate having at least one main surface coated with an antireflection or reflective coating, said coating comprising at least one electrically conductive layer comprising at least 30% tin oxide (SnO2) by weight relative to the total weight of the electrically conductive layer, said electrically conductive layer having been deposited by ion-assisted deposition.  Conte discloses at ¶ 0018-0019 that AR coatings having ITO based antistatic layers suffer drawbacks from absorbing in the visible range in a not negligible way, so that their thickness must be relatively low not to be detrimental to the transparency properties of the optical article.  Thus, ITO layers have a slightly excessive yellow level when deposited onto some substrates.  Conte divulges at ¶s 0052-0058, 0062-0066, 0072 and 0093 that an optical article comprising an AR (or reflective) coating, preferably formed on an abrasion-resistant coating can have in addition to the one or more layers based on tin oxide, the AR or reflective coating as any AR or reflective coating classically used in the optics field, in particular in ophthalmic optics.  Such AR coatings have high refractive index (“HI”) layers and low refractive index (“LI”) layers, where a HI layer has a refractive index higher than 1.55 and the LI layer has a refractive index ≤ 1.55, and the HI and LI layers do not need to alternate within the antireflection coating, although that is one embodiment.  Otherwise two HI layers (or more) may be deposited on one another, as well as two LI layers (or more) may be deposited on one another.  Also the LI layer may comprise, without limitation, SiO2, MgF2, ZrF4, alumina (Al2O3), in a small amount, and their combinations, where SiO2 is preferred {i.e. 100% of the LI layer} (for one LI layer like Layer B for Claims 25-26).  The one or more LI layer can comprise a mixture of SiO2 and Al2O3 in the AR coating enabling to obtain antireflection coatings that are both antistatic and have an improved critical temperature, that is to say, having a good cracking resistance when submitted to temperature rise.  The stacks of one or more LI layers comprising a mixture of SiO2 and Al2O3 could contribute and even promote very significantly the occurrence of cosmetic defects.  Also deposition of such mixed SiO2 / Al2O3 layers is preferably by introducing into the deposition chamber, during the deposition process of the same, a gas, preferably a rare gas, such as argon, xenon, krypton, neon or oxygen, or a mixture of two of them or more.  The last layer of said AR coating preferably is an LI layer and the penultimate layer is tin dioxide, SnO2.  {Given multiple LI layers together as the last layers of an AR coating two such LI layers read on Layer A and Layer B of pending Claim 18}.  Conte further discloses at ¶ 0116 that the optical article of the invention may also comprise coatings formed on the antireflection coating, which can modify the surface properties thereof, such as hydrophobic and/or oleophobic coatings ( antifouling top coat). These coatings are preferably deposited onto the outer layer of the antireflective coating {i.e. reading on coating provided over the external layer of the interference coating}.
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Ichimura discloses a silica or SiO2 film with a lower Rf element having fluorine for the purpose of a low Rf layer in an AR coating where the low Rf layer is over an ITO conductive antistatic layer in an AR.  Conte discloses at least one LI and multiple LI layers of SiO2 which can have Al2O3 for the purpose of last layers of an AR film with a penultimate layer of SnO2 giving benefits in antistatic properties while avoiding drawbacks of ITO.  Given this similarity of purpose the an SiO2 Al2O3 or preferably an SiO2 LI layer can be combined with the low Rf layer of SiO2 with a low Rf element from Ichimura.  Xiao evidences in the abstract that hard corrosion-resistant bilayer coatings were grown in a high-density microwave electron cyclotron resonance discharge.  The bilayer coatings consist of a relatively soft (0.6–1.5 GPa) polymer-like coating as the adherent bottom layer and a much harder (8–12 GPa) top layer.  The polymer underlayers were grown from 100% octamethylcyclotetrasiloxane (OMCTS) while the hard top layer was silicon dioxide grown from OMCTS in an oxygen plasma.  The bilayer structures combined high surface hardness values with good corrosion resistance, surviving 1800–2600 h in an ASTM B117 salt-fog corrosion test.  Given the improved critical temperature, having a good cracking resistance when submitted to temperature rise, for the SiO2-Al2O3 LI layer of Conte and the similar advantage of the hard coat of SiO2 from OMCTS evidenced by Xiao, the SiO2 Al2O3 LI layer of SiO2 LI layer of Conte would be combined as an outer LI layer to the low Rf SiO2 with low Rf element of Ichimura as an intermediate layer {i.e. Layer A of pending Claim 18}.  This combination with the SiO2 layer with low Rf elements of Ichimura as an intermediate layer is suggested by Ichimura given the low Rf layer is from OMCTS for placement over a high Rf layer containing tin where evidenced from Xiao such a produced layer from OMCTS provides an adherent underlayer for the hard coat for a bilayer so that the layers would be in direct contact with each other as both produced from OMCTS.   
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura an article including a substrate having at least one main surface coated with a AR multilayer interference coating including a low Rf SiO2 having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, over a high Rf ITO, where from Conte the low Rf layer of Ichimura is an intermediate layer, for Layer A, as one LI layer over a HI layer of tin and another LI layer of SiO2 -Al2O3 or just SiO2 as 100% from Conte for more than 1 LI layer forms the outer layer, like a Layer B of pending claims, over that of the low Rf layer of Ichimura for the AR interference coating as in a bilayer form which can also have hydrophobic and/or oleophobic antifouling top coat motivated to have an AR coating with a substrate that is both antistatic with reduced yellowing and cracking and have an improved critical temperature, having a good cracking resistance when submitted to temperature rise as for the Article of pending Claims 18, 20-23, 26-27, 29-31, 35, and 40.  Furthermore the combination of Conte with Ichimura has a reasonable expectation of success as both have antireflective layers with low and high refractive index layers with a tin containing layer as the high Rf layer.      
Ichimura as modified does not expressly disclose the deposition by ion beam bombardment of layer A or the thickness of layer A with an atomic percent of carbon from 10 to 25%.  
Knapp discloses in the abstract and Fig. 1 an ion beam deposition method is provided for manufacturing a coated substrate with improved abrasion resistance, and improved lifetime.  The coated products have utility as plastic sunglass lenses, ophthalmic lenses, bar codes scanner windows, and industrial wear parts that must be protected from scratches and abrasion.  Knapp divulges at Col 11, lines 6-22 and its claims 12-13 that it is desirable to provide multiple coating layers on a substrate, and one example of this situation is the case of a plastic ophthalmic lens with an anti-reflective coating.  As Knapp notes at Col. 3, lines 35-48, while plasma deposition methods offer high deposition rates, it is difficult to reproducibly control deposition rate, deposition thickness and deposition uniformity across large areas with plasma deposition methods particularly for optical coatings, especially those requiring the use of multiple, thin layers of varying refractive index, such as antireflection coatings in that it is very difficult to manufacture coating layers with thickness less than 0.1 micron {i.e. less than 100 nm) (For Claims 26-27 and 35), and with run-to-run thickness variation of less than approximately 10%.  
For anti-reflective coatings, a thick, transparent coating is first deposited to provide abrasion resistance, and materials with different indices of refraction are made simply by varying the deposition conditions such as precursor gas composition or ion beam energy.  Also from Id by alternating layers of precise thicknesses and sufficiently different refractive indices on top of the thick layer, an anti-reflective coating is created, where the range of suitable layer thicknesses and refractive indices are well known in the prior art so in this way, a highly abrasion-resistant, anti-reflective plastic lens product is created {i.e. multilayered antireflective coating}.  From Col. 11, lines 1-5, the thickness of a single layer coating can range from 50 angstroms to about 100 µm.  Such a range overlaps the thickness ranges of Layer A of Claims 26-27 and 35 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Knapp divulges at Col. 10, lines 33-64 a coating layer is deposited on the substrate by a beam of ions containing two or more of the elements of C, Si, H, O, N or subgroups of these elements.  This ion beam is generated by introducing precursor gases containing two or more of the elements of C, Si, H, O, N or subgroups of these elements into the ion source plasma, near the ion source plasma, or remote from the ion source plasma.  These precursor gases may be blended with other inert gases, e.g. argon.  The precursor gases undergo "activation" in the ion source plasma or in the ion beam itself.  Some of these activated precursor species then condense on the surface of the substrate to be coated. The ions strike the surface with energies from 10 to 1500 eV.  The ion impact energy depends on the electric field between the point of origin of the ion and the sample, and the loss of energy due to collisions which occur between the ion and other ionic or neutral species prior to the impingement of the ion onto the substrate. The neutrals will strike the surface with a variety of energies, from thermal to 100's of eV, depending on the origin of the neutral. This highly energetic deposition process produces highly adherent, very dense and hard coatings on the substrate surface. The density, hardness and other properties of the coating are all very dependent on the energetics of the deposition process as well as the precursor gases used.  
Knapp teaches in its Claims 22 and 27 a method for depositing onto a parent substrate an optically transparent coating material consisting of C, H, Si and O which comprises chemically cleaning, and plasma ion beam deposition whereby said precursor gases are activated by said plasma ion beam and said substrate is bombarded by ions during the deposition where such precursors can be selected from the group consisting of hexamethyldisiloxane, tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane and mixtures thereof.  Veersamy evidences at Col. 6, lines 1-29 and Col. 2 lines 27-33 that with ion beam deposition process with another siloxane gas or oxygen inclusive organosilicon compound gas such as but not limited to tetramethyldisiloxane (TMDSO) [see FIG. 14], octamethylcyclotetrasiloxane (OMCTSO) [see FIG. 13], tetraethoxylsilane (TEOS) [see FIG. 15], any other suitable siloxane, any other suitable ethoxy substituted silane, any other alkoxy substituted silane, any other oxygen inclusive organosilicon compound inclusive gas, or any combination or mixture thereof rather than HMDSO the presence of oxygen and/or silicon in the anti-reflective layer tends to lower the refractive index "n" (visible) so as to be within the range of from about 1.4 to 2.0.  Knapp instructs in Example G ion beaming CR-39 polycarbonate with octamethylcyclotetrasiloxane yielding water-clear coated samples where the stress of the coating was 7.7 x 108 dynes/cm2.  Given that there are 10000000 dyne/square centimeter in 1 MPa the 7.7 x 108 dynes/cm2 converts to 77 MPa. (For Claim 35).  Knapp divulges in its claim 16 a method for depositing onto a parent substrate an optically transparent coating material consisting of C, H, Si and O which comprises plasma ion beam depositing onto the surface of said substrate a layer of said optically transparent coating material by exposing said substrate to precursor bases containing carbon, hydrogen, silicon and oxygen, whereby said precursor gases are activated by said plasma ion beam and said substrate is bombarded by ions during the deposition, using a gridless ion source having a plasma chamber therein {i.e. while the layer is formed}.  Knapp describes in the ¶ bridging Cols. 10-11 that in the simplest case, the deposition process conditions are not changed during the coating process, resulting in a single layer coating, where the thickness of this layer can be from about 50 Ǻ to about 100 microns.  
Knapp divulges at Col. 19, lines 25-35, that the properties of the coatings in Examples E, G, H, and L which make them highly attractive and unique are hardness which is much greater than that of plastics such as polycarbonate and CR-39 (typical hardness 0.2-0.3 GPa), or polymer coatings, and high flexibility and high tensile strain to microcracking.  Compositionally, the coatings are not SiO2, but rather contain significant amounts (>5 atomic percent) of carbon and, therefore, do not show brittle fracture failure as is exhibited by glass or quartz coatings.  This atomic percent of carbon of greater than 5 overlaps that of the pending claims of from 10 to 25 atomic %.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists
Applicants are reminded in regards to the claim wording “said layer A was obtained by deposition of activated species issued from at least one compound C in gaseous form, containing in its structure at least one silicon atom, at least one carbon atom, at least one hydrogen atom and, optionally, at least one nitrogen atom and/or at least one oxygen atom, the deposition of said layer A being carried out by applying a bombardment with an ion beam to layer A while it is being formed”, and in the presence of nitrogen and/or oxygen when the compound C does not contain nitrogen and/or oxygen” and “layer A is not formed inorganic precursor compounds” that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process given that the Ichimura with Knapp discloses the claimed coated article such article is obvious.  Furthermore in accordance with Purdue Pharma L.P. v. Epic Pharma, LLC, 117 USPQ2d 1733 (Fed. Cir. 2016) “‘[i]n determining validity of a product-by-process claim, the focus is on the product and not the process of making it.’” Greenliant Sys., Inc. v. Xicor LLC, 692 F.3d 1261, 1268 [103 USPQ2d 1951] (Fed. Cir. 2012) (quoting Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 [92 USPQ2d 1289] (Fed. Cir. 2009)).
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a AR multilayer interference coating including a low Rf SiO2 having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, over a high Rf ITO, where from the low Rf layer of Ichimura is an intermediate layer, for Layer A, as one LI layer over a HI layer of tin and another LI layer of SiO2 -Al2O3 or just SiO2 as 100% from Conte for more than 1 LI layer forms the outer layer, like a Layer B of pending claims, over that of the low Rf layer of Ichimura for the AR interference coating as in a bilayer form which can also have hydrophobic and/or oleophobic antifouling top coat, as afore-described, where from Knapp the precursors selected from the group consisting of hexamethyldisiloxane, octamethylcyclotetrasiloxane, like those of Ichimura, and mixtures thereof are ion beam bombarded onto the substrate for an anti-reflection coating with a thickness less than 100 nm, where the ion bombarded layer has greater than 5 atomic percent of carbon for an overlapping percentage of 10 to 25 atomic percent motivated to have multiple coating layers on a substrate for a plastic ophthalmic lens with an anti-reflective coating with high flexibility and high tensile strain to microcracking and not showing brittle fracture failure as is exhibited by glass or quartz coatings with as for the article of Claims 18, 20-21, 23, 26-27, 29-31, 35 and 40.  Furthermore the combination of Knapp with Ichimura as modified has a reasonable expectation of success because both Knapp and Ichimura deposit from the same precursors like hexamethyldisiloxane (HMDSO), octamethylcyclotetrasiloxane (OMCTSO) and mixtures thereof for a multilayered antireflective coating with hardness for abrasion resistance on the same substrates like goggles with polyethylene terephthalate (PET) substrate, a plastic substrate or plastic sunglass lenses or ophthalmic lenses of a plastic substrate like polycarbonate where ion beaming of Knapp is an improvement to plasma deposition such as chemical vapor deposition (CVD) of Ichimura.      
Regarding Claim 28, Ichimura in view of Conte further in view Knapp is applied as to Claim 18 for disclosure of ion bombardment antireflective coating on the article and from Conte where from ¶s 0069 and 0099 the AR coating has a thickness less than or equal to 500 nm and the SiO2 Al2O3 or 100% SiO2 layer has a thickness of from 10 to 40 nm and preferably from 15 to 35 nm.  The latter range is within that of pending Claim 28.   
Regarding Claim 34 Ichimura in view of Conte further in view of Knapp is applied as to Claim 18 hereby incorporated herein, however Ichimura does not expressly disclose that the refractive index of the ion beamed layer from organic precursors is 1.47.  
Ichimura shows a refractive index for the layer from organic precursors as 1.40 and 1.45 and Knapp teaches for an anti-reflective coating using the ion beam bombardment process where materials with different indices of refraction are made simply by varying the deposition conditions such as precursor gas composition or ion beam energy.     
For Claim 34 as set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges Ichimura in view of Conte further in view Knapp discloses the use of 1.40 and 1.45 refractive index (“Rf”), while the present claim 34 requires 1.47 Rf, it is apparent, however, that the instantly claimed value of 1.47 and that taught by Ichimura are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the Rf of 1.45 disclosed by Ichimura and the value disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the Rf of 1.47 disclosed in the present claims is but an obvious variant of the Rf disclosed in Ichimura in view of Knapp, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
In the alternative for Claim 34 because the instant specification is silent to unexpected results, the specific Rf of 1.47 and 1.49 is not considered to confer patentability to the claims.  As Rf is (are) a variable(s) that can be modified, among others, by adjusting as shown by Ichimura in view of Knapp the deposition conditions such as precursor gas composition or ion beam energy (See Knapp at Col. 11, lines 6-22 and Col. 10, lines 33-64) so the precise Rf would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the deposition conditions such as precursor gas composition or ion beam energy in Ichimura in view of Knapp to obtain the desired Rf (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Conte evidenced by Xiao further in view of Knapp and further in view of U.S. 5,080,455, King (hereinafter "King").  
Regarding Claim 19, Ichimura in view of Conte further in view of Knapp is applied as to Claim 18, however Ichimura as modified does not expressly disclose ion beam bombardment by an ion gun.  
King discloses in the abstract, Figs. 17-18, its claims 7-11, and Example 14 surface treatment for an antireflection coating onto a substrate by ion beam sputtering (IBS) to obtain a desired refractive index.  King describes at the end of Example 3 that several specific examples like 4-5 epoxy illustrate the range of such processes for forming novel films of organic and inorganic, crystalline and amorphous material.  King indicates at Col. 12, lines 4-9 that forming the film with reactive gases under special conditions of using an energetic ion beam, e.g., a beam having an energy over five kilovolts and preferably over fifteen kilovolts, aluminum nitride may be sputtered directly from an aluminum nitride target to form coatings, in the manner described in Example 5, wherein the coating material is sputtered from an SiO2 target, or preferably may sputter material from a target having defined proportions of different materials selected to achieve a particular physical property.  King divulges in the abstract that the IBS material impacts on the substrate with a kinetic energy which may be several orders of magnitude higher than in conventional sputter deposition techniques, and material is deposited along a path with high energy directed substantially normal to the target surface, allowing precise control of deposition conditions.  King divulges in example 13 and Fig. 12 that a conveyor 110 is shown schematically which moves workpieces along the process line within the chamber, where an ion gun 104 directs a beam of ions towards the workpiece, so that as the workpiece 10 moves along the production line the material resulting from the beam blankets the workpiece, and vacuum manifolds at various 5 locations maintain the pressure in the process chamber at approximately 5X10-s Torr, allowing unimpeded free path trajectories from each ion gun.  King describes at Col 25, lines 1-13, the composition of the ionizing gas provides a method of varying the composition of sputter deposited material.  A contemplated process is to sputter deposit AlN from an aluminum target with a predominantly nitrogen beam, decrease the nitrogen and substitute a gas such as argon to slowly change the composition of sputtered material to pure aluminum.  One may optionally then introduce a target of nickel or the like to provide a desired outer coating such as a brazeable barrier coating.  Therefore the formation of metal conductive layers and metallic compound dielectric layers of the same metal can be accomplished by varying the feed gas.  
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, characterized in that said layer A forms the intermediate layer of the interference coating from ion beam bombardment of precursors such as hexamethyldisiloxane, tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane and mixtures thereof, where the ion bombarded layer has greater than 5 atomic percent of carbon for an overlapping percentage of 10 to 25 atomic percent as afore-described for Claim 18, where from King the ion beam is from an ion gun motivated to facilitate continuous processing of workpieces with the coating as for the article of Claim 19.  The combination of King and Ichimura as modified has a reasonable expectation of success because both are using ion beam deposition involving gases to vary the composition of the deposited antireflection coating or film.   
Claim 33 and in the alternative for Claim 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Conte evidenced by Xiao further in view of Knapp further in view of Veersamy.  
In regards to Claims 34 and 33, Ichimura in view of Conte further in view of Knapp is applied as to Claim 18 however Ichimura as modified does not expressly disclose a refractive index (“Rf”) of 1.47 or 1.49 or deposition without the assistance of a plasma at the substrate level.  
Veersamy discloses in the abstract and at Col. 1, lines 17-25; Col. 2, lines 27-33 and Col. 6 lines 1-29, that a substrate of glass, plastic or ceramic is coated with a coating system including an anti-reflective layer, a DLC (diamond like carbon) inclusive layer provided for hardness/durability purposes, a primer layer, and an FAS, fluoro-alkyl silane, inclusive hydrophobic layer provided over a primer layer.  The anti-reflective layer deposited directly on the substrate using a siloxane and/or oxygen (O) inclusive organosilicon compound gas (e.g., hexamethyldisiloxane gas which may be abbreviated herein as HMDSO) is provided in order to reduce visible light reflections off of the resulting coated article and thus to improve visible transmission of the article.  From Col 6, lines 1-19, the anti-reflective layer 2 of Fig 1 is directly on the substrate of glass, plastic or ceramics {i.e. unassisted by plasma treatment of at least one surface of the substrate for Claim 33} by utilizing at least a siloxane gas, such as hexamethyldisiloxane (HMDSO) gas, via an ion beam deposition process, where oxygen (O), argon (Ar) and/or other gas(es) may also be used in combination with the siloxane (e.g., HMDSO) in forming layer 2.  When HMDSO [see FIG. 9] is used during the deposition process for layer 2, either alone or in combination with other gas(es), the resulting layer 2 includes DLC and may be referred to as a DLC inclusive layer that is a hybrid amorphous mixture of DLC and SiOx that includes sp3 carbon-carbon (C--C) bonds, silicon-oxygen (Si--O) bonds.  In certain other embodiments this type of anti-reflective layer 2 may instead be formed where the HMDSO [see FIG. 9] is replaced in the ion beam deposition process with another siloxane gas or oxygen inclusive organosilicon compound gas such as but not limited to tetramethyldisiloxane (TMDSO) [see FIG. 14], octamethylcyclotetrasiloxane (OMCTSO) [see FIG. 13], tetraethoxylsilane (TEOS) [see FIG. 15], any other suitable siloxane, any other suitable ethoxy substituted silane, any other alkoxy substituted silane, any other oxygen inclusive organosilicon compound inclusive gas, or any combination or mixture thereof.  Again, these other gas(es) may be used either alone or in combination with other gas(es) such as oxygen (O) and/or argon (Ar) to form layer 2 via an ion beam deposition.  The presence of oxygen and/or silicon in the anti-reflective layer tends to lower the refractive index "n" (visible) so as to be within the range of from about 1.4 to 2.0 (See Col. 2, lines 27-33).  This range of Rf overlaps that of Claim 34 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including an intermediate layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, characterized in that said layer A forms the intermediate layer of the interference coating from ion beam bombardment of precursors such as hexamethyldisiloxane (“HMDSO”), tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane (OMCTSO) and mixtures thereof, where the ion bombarded layer has greater than 5 atomic percent of carbon for an overlapping percentage of 10 to 25 atomic percent, as afore-described for Claim 18, where from Veersamy the anti-reflective layer of HMDSO or OMCTSO applied by ion beam directly on the substrate provides an Rf in the range of 1.4 to 2.0 overlapping the Rf of Claim 34 without assistance of plasma at the substrate level for Claim 33 motivated to reduce visible light reflections off of the resulting coated article and thus to improve visible transmission of the article as for Claims 33-34.  The combination of Veersamy with Ichimura as modified has a reasonable expectation of success because both Veersamy and Ichimura as modified with Knapp have ion beam deposition of the same components of HMDSO, or (OMCTSO) for the same purpose of having an antireflective coating on plastic substrates.  
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura in view of Knapp further in view of U.S. 2004/0065968, Klemm et al (hereinafter “Klemm”).   
Regarding Claim 39, Ichimura in view of Conte further in view of Knapp is applied as to Claim 18, however Ichimura as modified does not expressly disclose a hydrophobic and/or oleophobic layer over the external layer of the interference coating.    
Klemm discloses in the abstract and at ¶s  0033 easily transferring a hydrophobic top coat from a mold onto the anti-reflecting coating of a coated optical substrate. Additionally, a method provides improved adhesion of the hydrophobic top coat onto an optical substrate and in particular onto an anti-reflecting coating of a coated optical substrate {i.e. reading on Claim 39 hydrophobic coating}.  Hydrophobic top coats are classically used for improving dirty mark resistance of finished optical articles, in particular optical articles comprising an anti-reflecting coating.
Applicants are reminded in regards to the claim wording “formed on”, that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process given that the Ichimura with Knapp discloses the claimed coated article such article is obvious.  Furthermore in accordance with Purdue Pharma L.P. v. Epic Pharma, LLC, 117 USPQ2d 1733 (Fed. Cir. 2016) “‘[i]n determining validity of a product-by-process claim, the focus is on the product and not the process of making it.’” Greenliant Sys., Inc. v. Xicor LLC, 692 F.3d 1261, 1268 [103 USPQ2d 1951] (Fed. Cir. 2012) (quoting Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 [92 USPQ2d 1289] (Fed. Cir. 2009)). 
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Ichimura as modified an article including a substrate having at least one main surface coated with a multilayer interference coating including a layer A having a refraction index of 1.40 to 1.45 as less than that for silica (i.e. less than 1.55}, characterized in that said layer A forms the outer layer of the interference coating from ion beam bombardment of precursors such as hexamethyldisiloxane, tetramethylcyclotetrasiloxane, octamethylcyclotetrasiloxane and mixtures thereof, where the ion bombarded layer has greater than 5 atomic percent of carbon for an overlapping percentage of 10 to 25 atomic percent, as afore-described for Claim 18, where from Klemm a hydrophobic top coat layer is on the antireflective interference coating motivated for improving dirty mark resistance of finished optical articles comprising an anti-reflecting coating as for the article of Claim 39.  The combination of Klemm with Ichimura as modified has a reasonable expectation of success as both have antireflective layers of inorganic and organic materials.  
Response to Arguments
Applicant’s arguments filed 12/13/2021 have been fully considered and are persuasive in regards to the prior rejection under 35 U.S.C. 112(b).  The former 112 rejections are withdrawn  Applicant's arguments regarding the other previous rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive in view of the new grounds of rejection.   
Applicants argue that Ichimura explicitly states that the SiO2 layer comprising low refractive index elements is used as an upper layer.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Ichimura broadly discloses at ¶ 0001 and claim 1 a low refractive index SiO2 film comprising an SiO2 film with a low refractive index element introduced thereinto, the low refractive index element being at least one member selected from the group consisting of a fluorine atom, an alkyl group having 1 to 4 carbon atoms, and an alkyl group having 1 to 4 carbon atoms with a part or the whole of hydrogen atoms substituted by a fluorine atom where such a SiO2 film is applicable to a light antireflection film on various surfaces of curve mirrors, back mirrors, goggles, window glasses, displays of personal computers and word processors, and other various commercial displays.  There is no broad disclosure in Ichimura of such an SiO2 film only as an upper layer of an AR coating only that such a SiO2 film is useful as an upper layer for an AR coating.  Therefore, the intended purpose of Ichimura of a low Rf SiO2 film for an AR coating is not discredited.  In accordance with MPEP §2146Xl Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Applicants argue that the hypothetical arrangement of the rejection that Conte's low refractive index Si02/Al2O3 and SiO2 layers provided above Ichimura's low refractive index SiO2 layer would result in three low refractive index layers being positioned in succession. Applicants respectfully submit that a person of skill in the art would not employ this type of arrangement in an antireflective stack.   
In response Applicants argument is merely conclusory offering no evidence for such argument.  However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the argument provided by the applicant regarding the low refractive index SiO2/Al2O3 and SiO2 layers provided above Ichimura's low refractive index SiO2 layer would result in three low refractive index layers being positioned in succession, and a person of skill in the art would not employ this type of arrangement in an antireflective stack given the teachings and suggestions of Conte of at least one LI layer must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.  
Applicants argue present claim 18 requires that a hydrophobic coating, an oleophobic coating, or a hydrophobic and oleophobic coating is provided over the external layer of the interference coating.  Applicants submit that this arrangement provides unexpected benefits not achieved by the articles of the prior art.  The specific arrangement of layers required by claim 18 provides a more effective antismudge coating.  These benefits are achieved, in part, by employing a penultimate layer A that is in direct contact with a layer B (see corresponding examples 8-13 in Table 2 that include external layer B). These examples exhibit good mechanical properties and provide a more effective anti-smudge effect than examples that employ layer A as an external layer (Table 2, examples 3-7).  The inclusion of layer B above layer A, but subjacent to the hydrophobic coating and/or oleophobic coating, provides an improved anti-smudge effect over examples where layer B was excluded. Thus, the results yielded by the presently claimed invention are unexpected in view of the cited art. 
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of Rf and thickness for Layer A and thickness for layer B and amounts of carbon atom in layer A and bombardment with ion beams other than those of argon and oxygen and specific compound C compounds.   
Acknowledgement is made of Applicants’ position that dependent claims of Claim 18 rejected with Ichimura, Conte, Knapp evidenced by Veersamy plus additional references rely for patentability upon alleged differences from Ichimura in view of Knapp where such differences were above-refuted.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787